                        UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

RONNIE JOSEPH REAGAN                              CIVIL ACTION NO. 16-790-P

VERSUS                                            JUDGE FOOTE

BOSSIER MEDIUM SHERIFF                            MAGISTRATE JUDGE HORNSBY
OFFICE STAFF

                                   JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff, and determining that the findings are correct under

the applicable law;

       IT IS ORDERED that Plaintiff’s remaining Eighth Amendment claim for

inadequate medical care is DISMISSED WITHOUT PREJUDICE for failure to

prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

       THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this

_19th day of March,                    2019.




                                          ELIZABETH ERNY FOOTE
                                       UNITED STATES DISTRICT JUDG
